Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwab (US 2016/0225991).
Schwab (US 2016/0225991) teaches growing a graphene film by CVD having a alkyl, cyclic, aromatic components overlapping the claimed materials with a functional moiety including an amine and oxygen groups (see claims; considered to meet new claim 21 of applicant’s application). The exemplary carbon numbers in the carbon source are from 1 to 10 and 6 to 20 (see claims). 
Schwab teaches the use of inert gases in the growth process including noble gases including argon (See [0094-0095]). 
Hydrogen can or can not be used (See Example 2 and [0092, 0100, 0127]) or hydrogen components can be employed (See claims). 
The substrate can be Cu, Fe or Ni alloys or semiconductors (Si), inorganics (oxides, SiO2), or glass, or flexible polymer (see [0059]). 
The growth temperature is less than 2000 degrees as claimed (see Examples).

The process can be a plasma process (See [0065, 0072]). 
To the extent to which optimization or choosing between embodiments is necessary to meet the claims it would have been obvious to one of ordinary skill to select from the taught embodiments an produce the same process or provide the same compositions claimed.  
Schwab teaches forming single or multiple layers and transferring to other substrates. Therefore, evacuating the gas and re-depositing would necessarily happen as more films are produced or alternatively it would have been obvious to evacuate gases and deposit a second gas in order to form a film with different properties or produce multiple films or layers of films.  
Schwab teaches mixing gases and therefore it would have been obvious to use multiple active gasses for film formation.; wherein multiple active gases would be expected to have an additive effect.




Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant has not pointed to unexpected results with any evidence.
Schwab teaches forming single or multiple layers and transferring to other substrates. Therefore, evacuating the gas and re-depositing would necessarily happen as more films are produced or alternatively it would have been obvious to evacuate gases and deposit a second gas in order to form a film with different properties or produce multiple films or layers of films.  
Schwab (US 2016/0225991) teaches growing a graphene film by CVD having a alkyl, cyclic, aromatic components overlapping the claimed materials with a functional moiety including an amine and oxygen groups (see claims). The exemplary carbon numbers in the carbon source are from 1 to 10 and 6 to 20 (see claims). 
Schwab teaches mixing gases and therefore it would have been obvious to use multiple active gasses for film formation.; wherein multiple active gases would be expected to have an additive effect.
Rejectio0n maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783